EXHIBIT 10.4
 
ADDENDUM TO EMPLOYMENT AGREEMENT
 


This Addendum amends your Employment Agreement dated April 12, 2004 (the
“Employment Agreement”).  Unless specifically modified by the terms of this
Addendum, the terms of the Employment Agreement remain unchanged and in full
force and effect.


You shall be eligible for a discretionary bonus equal in value of up to Thirty
percent (30%) of your annual salary.  Such bonus shall be at the sole discretion
of the Compensation Committee of Acacia Research Corporation, and shall be based
upon personal performance, overall company performance, and any other factors
that the Compensation Committee elects to consider.  This bonus is solely within
the discretion of the Compensation Committee, which may elect to pay You no
bonus in any given year or years.  The Compensation Committee may increase the
amount of the discretionary bonus, but has no obligation to do so. In order to
be eligible for the discretionary annual bonus, this Agreement must be in full
force and effect at the time of the payment of such bonus. The discretionary
annual bonus shall be subject to all appropriate federal and state withholding
taxes in accordance with the normal payroll procedures of Acacia.






Acknowledged and Agreed:


 
             /s/ Edward Teska                              
Edward Treska




             /s/ Paul R. Ryan                                 
Paul R. Ryan
Chairman and CEO




Dated: March 31, 2008